[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                                 RULING
I have carefully reviewed the prior testimony and materials submitted in support of the claim for damages, as well as the supplemental explanation dated January 10, 2003. The complaint alleges that the plaintiff paid the defendant $27,000 for website services, that the services were either not performed or were not performed in a workmanlike manner, and that the plaintiff suffered damages of more than $900,000 as a result. Although the explanation of the plaintiff's losses in comparison to its business expectations is comprehensible, I find that, on the evidence presented, the relation between the breach, which of course is accepted because of the default, and the massive amounts of claimed damage has not been proved by a preponderance of the evidence. I find proved the amount of $27,000, plus interest pursuant to § 37-3a
in the amount of $6750.00 (2-1/2 years). Pursuant to CUTPA, an affidavit in support of attorneys fees may be submitted no later than March 20, 2003.
Beach, J. CT Page 2407